H. T. Kellogg, J. (dissenting):
The court is now deciding that the Essex County Sheep Breeders Association, in its dealings with the McMurtry firm, was not a principal; that it was an agent for undisclosed principals; that these principals- were the individuals who shipped wool to the McMurtry firm; that such shippers were engaged in a joint venture; that each shipper was, therefore, severally liable for all overpayments, made whether to himself or other shippers. With this conclusion I cannot agree. The shippers were not partners except as they were mem*537bers of the association. They were not engaged in a joint venture except as the association was engaged therein. The court, in absolving the association from liability, necessarily, it seems to me, relieves the shippers from all liability as partners. Furthermore, it appears to me that the shippers, whether as members of the association or otherwise, were never engaged in a joint undertaking. The wool shipped was not commonly owned. It was not made the subject of a pooling agreement. Indeed, there is no evidence that the shippers ever contracted with one another except to become members of the association. There was no common ownership of the proceeds of the wool or of the advances made therefor. Each shipper received payments for his own wool on the basis of the quantity and grade of the wool shipped. He was not concerned in losses or profits made.upon any wool shipments other than his own. If he was underpaid for his wool the remedy for the underpayment ran to him alone. So, if the shippers were overpaid the remedy for an overpayment ran against the shipper overpaid and against no other person. ' In my judgment there was a separate relationship of principal and agent between each shipper and the McMurtry firm. The duties and liabilities involved in that relationship were not affected by obligations existing between other shippers and the McMurtry firm. I, therefore, dissent.
Judgment and orders reversed on the law and facts, and judgment directed for the plaintiff against all the defendants, except the defendant Frank Moses, as president of the Essex County Sheep Breeders Association, for the sum of $2,522.18, with interest thereon from March 15, 1921, and costs.
The court disapproves of finding of fact numbered 15, and makes the following additional finding: That McMurtry & Co., plaintiff’s assignors, made advancements to the association from time to time on account of wool sold, and rendered statements showing amounts received from such sales, also amounts of carrying charges and commissions, and sent checks, with such statements, payable to such association. The proceeds of such checks were in turn paid over by the association to the individual defendants, each receiving the part thereof stated and set forth in Schedule B, attached to the amended complaint; that on March 15, 1921, the said McMurtry & Co. had advanced to said association on account of said transactions the sum of $2,522.18 more than was due and owing, and that said sum had likewise been distributed.